NUMBER
13-10-00299-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

___________________________________________________________
 
DOLORES MUNOZ AND DAN
VILLEGAS,                      APPELLANTS,
 
                                                             v.
 
ESTEBAN FERNANDEZ
MACIAS, ET AL.,                          APPELLEES.         
____________________________________________________________
 
                          On
Appeal from the 138th District Court 
                                      of
Cameron County, Texas.
____________________________________________________________
 
                               MEMORANDUM
OPINION
 
Before Justices Rodriguez, Benavides,
and Vela
Memorandum Opinion
Per Curiam
 




Appellant,
Dolores Munoz and Dan Villegas, attempted to perfect an appeal from a judgment
entered by the 138th District Court of Cameron County, Texas, in cause number 2007-10-4906-B. 
Judgment in this cause was signed on February 18, 2010.  A motion for new trial
was filed on March 19, 2010.  Pursuant to Texas Rule of Appellate Procedure
26.1, appellants’ notice of appeal was due on May 19, 2010.  On May 25, 2010, appellants
filed a motion for extension of time to file notice of appeal.  Appellees,
Esteban Fernandez Macias, Maria Eugenia V. de Fernandez and Hinojosa &
Phillips, Ltd., are opposed to an extension of time to file notice of appeal.    
Texas
Rule of Appellate Procedure 26.1 provides that an appeal is perfected when
notice of appeal is filed within thirty days after the judgment is signed, unless
a motion for new trial is timely filed. 
Tex. R. App. P. 26.1(a)(1).  Where a timely motion for new trial has been
filed, notice of appeal shall be filed within ninety days after the judgment is
signed.  Tex. R. App. P. 26.1(a). 

A
motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by Rule 26.1,
but within the fifteen‑day grace period provided by Rule 26.3 for filing
a motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615,
617‑18, 619 (1997) (construing the predecessor to Rule 26).  However,
appellant must provide a reasonable explanation for the late filing: it is not
enough to simply file a notice of appeal.  Id.; Woodard v. Higgins,
140 S.W.3d 462, 462 (Tex. App.BAmarillo 2004, no pet.); In re B.G.,
104 S.W.3d 565, 567 (Tex. App.BWaco 2002, no pet.).
Although
appellants filed a motion for extension of time, they failed to comply with
Rule 26.3 because they did not file a notice of appeal within the fifteen-day
grace period.  More than fifteen days has elapsed from May 19, 2010, and no
notice of appeal has been filed.  Appellants’ motion for extension of time to
file notice of appeal is hereby DENIED.  The Court, having examined and fully
considered the documents on file and appellants’ failure to timely perfect their
appeal, is of the opinion that the appeal should be dismissed for want of
jurisdiction.  Accordingly, the appeal is hereby DISMISSED FOR WANT OF
JURISDICTION.  See Tex. R. App. P.
42.3(a).
 




PER
CURIAM
Delivered and filed the
15th day of July, 2010.